UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4692



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WARNER O’NEIL GARCIA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-03-795)


Submitted:   November 30, 2005            Decided:   March 28, 2006


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. J. Strom Thurmond, Jr., United
States Attorney, Alston C. Badger, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Warner O’Neil Garcia pled guilty to being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g) (2000)

and was sentenced to seventy-two months of imprisonment.                      On

appeal, Garcia alleges that he was sentenced in violation of the

Sixth Amendment, citing Blakely v. Washington, 542 U.S. 296 (2004).

The Blakely opinion has been extended to the Federal Sentencing

Guidelines in United States v. Booker, 543 U.S. 220 (2005).                   For

the reasons that follow, we affirm.

            Garcia contends that his sentence was improperly enhanced

four levels for possessing the gun in connection with another

felony    under    U.S.   Sentencing    Guidelines    Manual   §    2K2.1(b)(5)

(2003).     Garcia, however, has not suffered a Sixth Amendment

violation because he was sentenced within the range allowable

without the enhancement in question.           See United States v. Evans,

416 F.3d 298, 300-01 & n.4 (4th Cir. 2005) (holding that if

sentence does not exceed maximum authorized by facts admitted by

defendant or found by jury there is no Sixth Amendment violation).

This is because Garcia admitted to the conduct underlying his base

offense level of twenty, under USSG § 2K2.1(a)(4)(A), which, with

his criminal history category of V, yields a sentencing range of

sixty-three       to   seventy-eight    months.      Thus,   even   if   it   was

erroneous for the district court to enhance Garcia’s sentence,




                                       - 2 -
there has been no Sixth Amendment error because he was sentenced

within the range of admitted conduct.   Evans, 416 F.3d at 300-01.

          Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -